UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2326



TULIA MARIA OROZCO; RICARDO ANTONIO ZULUAGA;
LUIS FELIPE ZULUAGA,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


             On Petition for Review of an Order of the
                     Board of Immigration Appeals
               (A97-941-541; A97-941-542; A97-941-543)


Submitted:   June 6, 2007                  Decided:   July 10, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Douglas
E. Ginsburg, Senior Litigation Counsel, Ada E. Bosque, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tulia Maria Orozco, a native and citizen of Columbia,

petitions for review the order of the Board of Immigration Appeals

(“Board”) denying her motion to reopen.                    Orozco claimed reopening

was warranted because she had ineffective assistance of counsel

before the immigration judge and on appeal.                    We deny the petition

for review.

               Our review of the Board’s denial of a motion to reopen is

extremely       deferential,         since       immigration        statutes    do    not

contemplate      reopening         and   the    applicable     regulations      disfavor

motions to reopen.           M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc); INS v. Doherty, 502 U.S. 314, 323 (1992); 8 C.F.R.

§ 1003.2(c) (2006) (stating a “motion to reopen proceedings shall

not be granted unless it appears to the Board that evidence sought

to be offered is material and was not available and could not have

been    discovered      or    presented        at    the   former   hearing.”).       The

decision       will   not     be    reversed         absent   abuse    of   discretion.

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).

               We find no abuse of discretion in the Board’s finding

that Orozco failed to show she was prejudiced by counsel’s conduct.

We also find no due process violation.                     As a result, we deny the

petition for review.           We dispense with oral argument because the

facts    and    legal   contentions            are   adequately     presented    in   the




                                           - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 3 -